department of the treasury internal_revenue_service washington d c office_of_chief_counsel number release date postf-150151-01 uilc date cc psi b01 memorandum for richard h gannon from associate chief_counsel passthroughs special industries subject disguised sales under sec_707 this memorandum responds to your request for assistance dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent disclosure statement this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse affect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views legend partnership v w x y z a b llc country year1 year2 year3 dollar_figurea dollar_figureb c d e dollar_figuref dollar_figureg h i j issues whether the distribution of all of a partnership's operating_assets to a e partner in connection with the partner's withdrawal from the partnership constitutes a disguised sale of partnership property under sec_707 under the circumstances set forth below whether the transfer of a c partnership_interest by one member of a consolidated_group to another member of the same group for the purpose of forestalling the dissolution of the partnership after the planned withdrawal of an unrelated e partner should be disregarded whether the transaction described below taken as a whole constituted a disguised sale of partnership interests to the withdrawing partner of the remaining partners’ partnership interests whether a promissory note acquired by the partnership constituted a marketable_security as is defined under sec_731 where the note was not actively_traded but where the investment banker arranging the note transaction stood ready to repurchase the note at a later time conclusions the distribution of all of the partnership’s operating_assets to a withdrawing partner should under the circumstances set forth below be treated as a distribution of e of the partnership assets to the withdrawing partner under sec_731 in complete redemption of its interest followed by a disguised sale of the remaining operating_assets of the partnership to the redeemed partner in return for the assumption of the partnership’s liabilities because the distribution of the partnership’s assets in redemption of the withdrawing partner is in substance equivalent to a distribution of marketable_securities to the remaining partners the transaction should be recast under sec_1 h as a distribution of the marketable_securities to the remaining partners the transaction taken as a whole may be viewed as either a disguised sale of partnership interests or of partnership property however the better view is to treat the transaction as a disguised sale of partnership property the promissory note acquired by the partnership should meet the definition of marketable_securities under sec_731 while the note is not actively_traded it is readily convertible to cash under arrangements made in conjunction with the note’s acquisition facts partnership was formed in year1 as a domestic_partnership owned equally by w and x w and x are domestic state law corporations wholly-owned by domestic state law corporations y and z respectively by year2 both w and x wished to liquidate their interests in partnership a prospective buyer a was located and the parties tentatively agreed to a basic price the sale was executed through the following series of related transactions in early year3 partnership borrowed dollar_figureb the year3 loan from an unrelated third party lender in a loan guaranteed by z under the terms of the loan the lender agreed to release partnership w and y from any liability upon the contemplated in apparent anticipation of x's withdrawal or sale of its partnership_interest x and z monetized their interest in partnership by borrowing dollar_figurea in year2 against their interest in partnership withdrawal of x from partnership as required by the loan agreement partnership used the loan proceeds to acquire a note issued by llc an unrelated state law limited_liability_company newly formed for the express purpose of issuing this note the note in turn llc purchased units of participation in a_trust securitizing bank credit card receivables while both the units of participation purchased by llc and the note issued to partnership were highly collateralized with blue chip assets neither the units of participation nor the note could be traded on the open market or otherwise sold except in a private transaction shortly thereafter w transferred a c interest in partnership to v another y subsidiary in exchange for v stock as a result w and v purportedly became d and c partners of partnership with x remaining a e partner neither the transfer of a partnership_interest to v nor a transfer of w stock to v was recognized within y's consolidated_group similarly no transfer of v shares to w was ever recorded on v's share register nor was the issuance of new shares ever authorized by v's shareholder y continually represented itself as the sole shareholder of v after the purported admission of v as a partner finally schedules accompanying partnership's year3 return fail to list v as a partner immediately thereafter partnership’s partnership_agreement was amended and restated in its entirety both to formally recognize and admit v to the partnership and to provide that upon the occurrence of specified conditions x could withdraw from the partnership the amended agreement provided that in redemption of x’s interest in partnership x would receive all of partnership's operating_assets and liabilities including the liability incurred to acquire the note x withdrew from the partnership approximately h days after guaranteeing the year3 loan following x’s withdrawal partnership’s sole remaining asset would be the note received from llc the basic agreement between the parties stated that the value of partnership's assets net of partnership's obligation to repay the loan from llc was dollar_figuref next z entered into an agreement with a domestic subsidiary of a whereby z exchanged its x stock for newly issued non-voting stock of a’s subsidiary b x remained a partner of partnership immediately after this transaction at this point z had terminated its direct interest in the historical partnership business the next step called for the complete redemption of x by partnership with x receiving most of partnership's assets subject_to all of partnership's liabilities including the year3 loan partnership retained only cash and other liquid_assets and the note prior to x’s withdrawal from partnership a z and their respective affiliates entered into a series of transactions to facilitate the sale of partnership's historic_business as part of these transactions partnership entered into separate agreements for the sale of its corporate subsidiaries to affiliates of a the sales of partnership's subsidiaries netted approximately dollar_figureg the redemption of x increased the respective interests of w and v to i and j partnership shorn of its operating_assets and liabilities owned the llc note contemporaneous with the withdrawal of x from partnership and as a condition of the transaction partnership x and z entered into an agreement with the lenders in connection with the year3 loan under the agreement the lenders agreed to permit x to assume full liability for the year3 loan and to permit the year3 loan to be repaid on the date x assumed the liability pursuant to this agreement the year3 loan was repaid by x at the time x withdrew from partnership with cash furnished by a or a’s affiliate partnership asserts that it retains a basis in the note equal to its cost and recognizes little or no gain in the following year when the note is sold law and analysis the disguised sale of partnership assets sec_707 provides that if i there is a direct or indirect transfer of money or other_property by a partner to a partnership ii there is a related direct or indirect transfer of money or other_property by the partnership to such partner or another partner and iii the transfers described in clauses i and ii when viewed together are properly characterized as a sale_or_exchange of property such transfers shall be treated either as occurring between the partnership and one who is not a partner or as a transaction between two or more partners acting other than in their capacity as members of the partnership the legislative_history of sec_707 indicates that the provision was adopted as a result of congress’s concern that taxpayers were deferring or avoiding tax on sales of partnership property including sales of partnership interests by characterizing sales as contributions of property including money followed or preceded by a related partnership_distribution see s prt no vol i 98th cong 2d sess hereinafter s prt h_r rep no pt 98th cong 2d sess hereinafter h_r rep specifically congress was concerned about court decisions that allowed tax-free treatment in cases which were economically indistinguishable from sales of property to a partnership or another partner see s prt pincite h_r rep pincite discussing jupiter corp v united_states no ct_cl and communications satellite corp v united_states ct_cl both of which involved the disguised sale of a partnership_interest congress believed that these transactions should be treated for tax purposes in a manner consistent with their underlying economic_substance see s prt pincite h_r rep pincite y asserts that partnership remained in existence to engage in the lending business however partnership in its continuing form had no employees and invested most of its cash in short term commercial paper until the following year when it sold the note and loaned the proceeds to y to finance a new acquisition in the legislative_history to sec_707 congress explained that pursuant to sec_721 gain_or_loss is generally not recognized on the contribution of property to a partnership in return for a partnership_interest and pursuant to sec_731 distributions of money from a partnership to a partner are generally tax-free to the extent of the adjusted_basis of the recipient partner’s interest in the partnership see s prt pincite h_r rep pincite congress referred to treasury regulations issued under sec_721 and sec_731 in its discussion of disguised sales see s prt pincite h_r rep pincite the regulations under sec_721 provide that if the transfer of property by a partner to a partnership results in the receipt by the partner of money or other consideration including a promissory obligation fixed in amount and time for payment the transaction will be treated as a sale_or_exchange rather than a contribution sec_1 a see s prt pincite h_r rep pincite these regulations require that the substance of the transaction rather than its form will govern in such cases see s prt pincite h_r rep pincite the regulations issued under sec_731 provide that if a contribution of property is made to a partnership and within a short time before or after such contribution other_property is distributed to the contributing_partner and the contributed_property is retained by the partnership or within a short time after such contribution to the partnership contributed_property is distributed to another partner tax free distribution treatment may not apply sec_1_731-1 see s prt pincite h_r rep pincite the regulations deny tax-free treatment if a purported distribution was in fact made to effect an exchange of property between two or more of the partners or between the partnership and a partner see s prt pincite h_r rep pincite congress expressed its concern that the regulations issued under sec_721 and sec_731 may not always prevent de_facto sales of property to a partnership or another partner from being structured as a contribution to the partnership followed or preceded by a tax-free distribution from the partnership see s prt pincite h_r rep pincite congress specifically discussed case law that permitted results which were economically indistinguishable from a sale of all or part of the property despite the regulations described above and enacted sec_707 to expressly prohibit such transactions see jupiter corp v united_states no ct_cl communications satellite corp v united_states ct_cl s prt pincite h_r rep pincite the substance of the transactions described above is similar to the substance of the transactions cited by congress as part of the reason for enacting sec_707 to prohibit disguised sales of partnership property when partnership distributed to x the liability on the year3 loan y and its subsidiaries no longer had an obligation to repay the borrowed funds when partnership distributed the year3 loan and the partnership’s historic_business in redemption of x's interest a permanent shift in the equity ownership of partnership and its historic_business occurred the transactions were in substance a sale of w’s and v’s if v is recognized as a partner we are not convinced that the continuation of partnership should be respected by the addition of v as a partner because there is no business_purpose for v’s admission to partnership share of partnership’s business to x undertaken through related contributions to and distributions from partnership the kind of transaction that sec_707 is intended to prevent the above transactions should be recharacterized as a redemption of x’s interest for e of the partnership’s assets followed by a sale between partnership and x of the remainder of partnership’s historic_business recharacterizing a transfer of property to a partnership as a transaction between the partnership and one who is not a partner under sec_707 requires that three elements be satisfied first there is a direct or indirect transfer of money or other_property by a partner to the partnership second there is a related direct or indirect transfer of money or other_property by the partnership to such partner or another partner third the transfers described by the first two elements when viewed together are properly characterized as a sale_or_exchange of property sec_1_707-6 provides rules for determining whether a transfer of property by a partnership to a partner and one or more transfers of money or other consideration by that partner to the partnership are treated as a sale of property in whole or part to the partner sec_1_707-6 provides that rules similar to those set forth in sec_1_707-3 apply in making this determination the first prong of the three-pronged test set forth in sec_707 requires a direct or indirect transfer of money or other_property by a partner to a partnership in the present case absent the application of the partnership nonrecognition provisions a transfer of money by x to partnership can be found through the transfer of the year3 loan5 from partnership to x the amount_realized on a sale includes the assumption_of_liabilities by the transferee moreover an affiliate of x paid off the year3 loan at or about the same time as the purported redemption second there must be a related direct or indirect transfer of money or other_property by the partnership to such partner or another partner partnership distributed most of its assets to z’s subsidiary x with partnership retaining only cash and other liquid_assets and the llc note this distribution satisfies the second prong of the sec_1_707-6 test third the transfers described in the first two parts of the test when viewed together must be properly characterized as a sale_or_exchange of property therefore to satisfy the third requirement of sec_707 it must be shown that the deemed contribution of cash by x to partnership and the distribution by partnership of its assets was in substance a sale_or_exchange of those partnership assets to x sec_1_707-6 provides that rules similar to those provided in sec_1_707-3 apply in determining whether a transfer of property by a partnership to a partner and one or more transfers of money or other consideration by that partner to the partnership are the year3 loan was not a qualified_liability because the proceeds of the borrowing ie the note stayed with the partnership treated as a sale of property to the partnership sec_1_707-3 provides that if within a two-year period a partner transfers money or other consideration to the partner without regard to the order of the transfers the transfers are presumed to be a sale of the property to the partnership unless the facts and circumstances clearly establish that the transfers do not constitute a sale because the assumption of the year3 loan by x occurred contemporaneously with the transfer of assets from partnership to x the transfer is presumed to be a sale of the property from partnership to x unless the facts and circumstances clearly do not constitute a sale the facts and circumstances to be considered in determining whether a transfer of property constitutes a sale include the following whether the transfer of property would have been made without the reciprocal transfer of money or other consideration whether the the timing and amount of a subsequent transfer are determinable with reasonable certainty at the time of an earlier transfer whether the transferor has a legally enforceable right to the subsequent transfer whether any person has made or is legally obligated to make contributions to the partnership in order to permit the partnership to make the transfer of money or other consideration whether the partnership has incurred or is obligated to incur debt to acquire the money or other consideration necessary to permit it to make the transfer taking into account the likelihood that the partnership will be able to incur that debt considering such factors as whether any sec_1_707-3 sec_1_707-3 sec_1_707-3 person has agreed to guarantee or otherwise assume personal liability for that debt whether the partnership holds money or other liquid_assets beyond the reasonable_needs_of_the_business that are expected to be available to make the transfer taking into account the income that will be earned from those assets whether partnership_distributions allocations or control of partnership operations is designed to effect an exchange of the burdens and benefits of ownership of property and whether the transfer of money or other consideration by the partnership to the partner is disproportionately large in relationship to the partner's general and continuing interest in partnership profits x's assumption of full liability for the year3 loan was an express condition of its withdrawal from partnership and its receipt of partnership's business_assets the transfer of partnership's business_assets to x would not have been made without x's reciprocal assumption of liability for repayment of the year3 loan x's assumption of partnership's liabilities preceded and was a condition_precedent to its receipt of partnership's operating_assets at the time of its withdrawal x's stock had already been transferred to b the timing and amount of the second transfer was determinable at the time of the first transfer thereby meeting the condition provided by sec_1_707-3 partnership had a legally enforceable right to be relieved of all of its partnership liabilities at the time of x's withdrawal and receipt of partnership's operating_assets as contemplated by sec_1_707-3 moreover x and z were obligated to assume liability for the llc note as a condition of x's receipt of partnership's operating_assets sec_1_707-3 the partnership incurred liability for the llc loan to acquire the money necessary to permit it to acquire the llc note which remained in the partnership after sec_1_707-3 sec_1_707-3 sec_1_707-3 sec_1_707-3 the withdrawal of x with the partnership's operating_assets sec_1_707-3 x's withdrawal from the partnership and its receipt of the partnership's operating_assets was premised on the separation of the valuable note from the year3 loan the acquisition of the note by partnership served no rational business_purpose in light of partnership's core business and any liquid value it represented was far beyond the reasonable needs of partnership's historic_business its sole purpose was to facilitate the transfer of partnership's operating_assets to x without recognition of gain_or_loss by v and w the distribution of partnership's operating_assets to x when coupled with the retention of the note by partnership and the withdrawal of x from the partnership was designed to effect an exchange of the burdens and benefits of ownership of property as contemplated by sec_1_707-3 the transfer of money or other consideration to the partnership by x represented by its agreement to assume full liability for the partnership's obligation to repay the year3 loan was disproportionately large in relationship to the partner's general and continuing interest in partnership profits which as result of the transaction was reduced to nothing sec_1_707-3 our evaluation of the facts set forth above in light of the criteria of sec_1 b compels the conclusion that the transaction constitutes the receipt of e of partnership's operating_assets in liquidation of x's partnership_interest and the simultaneous disguised sale of partnership's remaining operating_assets in return for x's assumption of partnership's liability for the year3 loan after agreeing that the value of partnership was dollar_figuref the partnership incurred a liability of dollar_figureb and used that money to acquire the llc notedollar_figure while the various steps discussed above were agreed to in a number of separate agreements the agreements made specific reference to each other and the various steps were clearly designed to accomplish the goal of exchanging partnership's operating_assets for a discharge of partnership's liabilities and the relinquishment of x's interest in partnership assuming partnership had never obtained the year3 loan and purchased the llc note x should have been able to withdraw from partnership taking e of the partnership assets without the recognition of gain_or_loss on either the partnership or partner level the year3 loan purchase of the note and subsequent assumption of liability on the transfer of w’s and v’s share of the operating_assets for the note was in substance indistinguishable from a sale of partnership's remaining operating_assets after the withdrawal of x and should be treated as such presumably the value of partnership reflected the amount by which the value of its assets exceeded the value of its liabilities and did not change as a result of the year3 loan and purchase of the llc note x therefore satisfies all three of the criteria required to find a disguised sale of partnership assets to x under sec_707 x transferred money to partnership by assuming partnership liabilities x received all of the assets of partnership other than the llc note in a related transfer finally these two steps when viewed together are properly characterized as a sale because the transfers occurred within two years of each other they are presumed to constitute a sale examining the facts and circumstances surrounding the transfers fails to clearly establish that a sale did not occur thus partnership realizes gain on this sale the recognized gain is allocated to w and v application of sec_1_731-2 anti-abuse provision sec_1_731-2 provides an anti-abuse rule which states that sec_731 must be applied in a manner consistent with the purpose of that section and with the substance of the underlying transactiondollar_figure accordingly if a transaction’s principal purpose is to achieve a tax result that is inconsistent with the purpose of sec_731 the commissioner can recast the transaction for federal tax purposes whether a tax result is inconsistent with the purpose of sec_731 must be determined based upon all facts and circumstances sec_1_731-2 provides an example of circumstances in which a transaction achieves a tax result inconsistent with the purpose of sec_731 under the anti-abuse rule a distribution of substantially_all of the assets of a partnership other than marketable_securities and money to some partners can be treated as a distribution of marketable_securities to the remaining partners if the distribution of the other_property and the withdrawal of the other partners is in substance equivalent to a distribution of the securities to the remaining partners in the present case substantially_all of the assets and liabilities of partnership were distributed to x in redemption of x’s interest w claims to recognize no gain on the withdrawal of x because the llc note remains in partnership however under sec_1_731-2 because the distribution of partnership’s assets in redemption of x is in substance equivalent to a distribution of the note to the remaining partners the transaction should be recast as a distribution of the note to w and v disguised sale of partnership_interest although the service has not promulgated regulations for disguised sales of partnership interests under sec_707 income_tax regulation sec_1_707-7 is sec_1_701-2 also provides an anti-abuse rule that determines whether the treatment of an item otherwise dictated by provisions of subchapter_k should be adjusted to conform to the intent of subchapter_k however use of the specific anti- abuse rule under sec_731 is more appropriate in the present case thus we decline to address the sec_701 anti-abuse rule at this time reserved it may enforce sec_707 in the context of a disguised sale of a partnership_interest in the absence of regulations see 102_f3d_932 7th cir holding that although the statute provides to the extent provided in regulations the plain language of the statute directs a single conclusion 106_tc_216 holding that issuance of regulations contemplated under sec_2663 is not a necessary precondition to the imposition of the generation-skipping_transfer_tax in the case revrul_91_47 providing that service would enforce sec_108 which applies to the extent provided in regulations despite fact that no regulations had been issued prior to the issuance of the regulations the determination of whether a transaction is a disguised sale of a partnership_interest under sec_707 is to be made on the basis of the statute and its legislative_history see notice_2001_64 2001_41_irb_316 date committee reports attending the enactment of sec_707 refer to disguised sales of partnership interests stating in the case of disguised sales the committee is concerned that taxpayers have deferred or avoided tax on sales of property including partnership interests by characterizing sales as contributions of property including money followed or preceded by a related partnership_distribution although treasury regulations provide that the substance of the transaction should govern court decisions have allowed tax- free treatment in cases which are economically indistinguishable from sales of property to a partnership or another partner the committee believes that these transactions should be treated in a manner consistent with their underlying economic_substance recharacterizing a transfer of property to a partnership as a transaction between two or more partners acting other than in their capacity as members of the partnership under sec_707 requires that the same three elements be satisfied as described in part of this memo first there is a direct or indirect transfer of money or other_property by a partner to the partnership second there is a related direct or indirect transfer of money or other_property by the partnership to such partner or another partner third the transfers described by the first two elements when viewed together are properly characterized as a sale_or_exchange of property because the transactions in the present case satisfy the three-pronged test of sec_707 as discussed in part of this memo the transfer of partnership’s historic_business to x may constitute either a disguised sale of partnership property or a disguised sale of partnership interests from w and v to xdollar_figure while both argument sec_15 if the transaction is characterized as a sale of partnership interests from w and v to x revrul_99_6 1999_6_irb_6 would apply to this transaction that is w and v would be treated as selling interests in partnership to x and x would be should be raised as alternatives the facts of this case establish more strongly that the transfer of partnership's historic_business to x constituted a disguised sale of partnership property characterization of the n note as a non-marketable security sec_731 was enacted in to address concerns that under prior_law taxpayers could exchange interests in appreciated assets for marketable_securities and thereby avoid the immediate recognition of gain on distribution according to the committee report on p l this constituted a virtual economic equivalent of the partner's share of the partnership's assets for cash sec_731 generally treats marketable_securities as money in an amount equal to their fair_market_value for purposes of determining the amount of gain recognized on a distribution from a partnership accordingly subject_to certain exceptions a distributee partner will recognize gain to the extent the partner receives marketable_securities whose fair_market_value together with any money distributed exceeds the partner’s basis in the partnership_interest prior to the distribution sec_731 provides that for the purpose of sec_731 the term money includes marketable_securities sec_731 defines marketable_securities as property listed under sec_731 and financial instruments and foreign_currencies which are as of the date of the distribution actively_traded within the meaning of sec_1092 sec_731 provides that marketable_securities includes any financial_instrument which pursuant to its terms or any other arrangement is readily convertible into or exchangeable for money or marketable_securities under sec_731 the term marketable_securities consists primarily of securities that are actively_traded and securities backed by marketable_securities in contrast the note issued by llc was issued by a newly formed entity created for that very purpose and was backed by units of participation in a_trust that held credit card receivables issued by a major bank none of these interests was actively_traded including the note units of participation or credit card receivables while the units of participation can not by their terms be sold without registration under federal securities laws they are frequently the subject of private placements representing a safe conservative investment that is in frequent demand by financial institutions the note was disposed of by the same investment banker that arranged for its creation over a year earlier while the investment banker was apparently not bound to arrange for the resale of the note the investment banker is in the business of making private placements of this kind moreover the bank generating the credit card receivables in question forms two or more credit card trusts of this kind each year providing further proof that a market for these interests exists and justifying a finding treated as purchasing w’s and v’s share of partnership assets pursuant to sec_731 that y knew at the time of the subject transaction that it would be easy to later resell the note please call if you have any further questions this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse affect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views david r haglund senior technician reviewer
